Citation Nr: 1012236	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-09 727	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to a rating in excess of 40 percent for post-
operative herniated lumbar disc with spinal stenosis and 
arthropathy from August 1, 2007.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
In a rating decision dated in March 2008, the RO, in 
pertinent part, denied an increased rating for residuals, 
post-operative herniated lumbar disc with spinal stenosis 
and arthropathy.  The Veteran disagreed with that decision, 
and in February2009, the RO increased the rating to 
from 40 percent to 60 percent effective June 11, 2007, 
assigned a temporary 100 percent rating for post-surgical 
convalescence effective June 27, 2007, and assigned 
a 40 percent rating from August 1, 2007.  The RO provided 
the Veteran a statement of the case regarding these ratings, 
and on his VA Form 9, Appeal to Board of Veterans' Appeals, 
the Veteran acknowledged the statement of the case and 
indicated he was only disagreeing with the decision to 
return the rating to 40 percent following convalescence.  
The Board has, therefore, styled the issue on appeal as 
entitlement to a rating in excess of 40 percent for post-
operative herniated lumbar disc with spinal stenosis and 
arthropathy from August 1, 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  The RO provided the 
Veteran information concerning the VCAA by correspondence 
dated in July 2007, July 2008, and July 2009.  

In conjunction with his claim, the Veteran was provided a 
fee-basis VA examination in August 2007, and thereafter the 
RO assigned the 40 percent rating effective from 
August 1, 2007, the end of the period during which a 
temporary 100 rating was assigned based on convalescence 
following surgery in June 2007.  The Veteran contends that 
his service-connected lumbar spine disability is more 
disabling than is reflected by the 40 percent rating.  In 
July 2009, shortly after the RO certified the appeal to the 
Board, the Veteran forwarded to the Board the report of a 
private MRI study of the lumbar spine done in July 2009 and 
stated that he had recently had another flare-up of his back 
problems.  The additional evidence was not accompanied by a 
waiver of initial consideration by the RO.  

VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a 
fully informed one.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997).  As the Veteran has in effect asserted he has 
experienced worsening of his service-connected low back 
disability and because the Veteran has not been examined 
since August 2007, it therefore is the judgment of the Board 
that the Veteran should be provided another VA orthopedic 
examination to determine the current level of severity of 
his service-connected post-operative herniated lumbar disc 
with spinal stenosis and arthropathy.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated him for his service-
connected low back disability since 
August 2007.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran 
the opportunity to obtain and submit 
those records for VA review.  

2.  After the foregoing development has 
been accomplished to the extent 
possible, the AMC/RO should schedule the 
Veteran for a VA orthopedic examination 
by a physician to determine the current 
severity of his post-operative herniated 
lumbar disc with spinal stenosis and 
arthropathy.  Prior to any scheduled 
examination, the claims folder and a 
copy of this remand must be made 
available and reviewed by to the 
physician conducting the examination for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the 
examination report.  The examination 
must be conducted following the protocol 
in VA's Disability Examination Worksheet 
for the Spine, revised April 20, 2009.  
All appropriate tests, studies (to 
include X-rays or other imaging studies 
and range of motion studies) and/or 
consultations should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report), and 
all clinical findings related to the 
Veteran's service-connected low back 
disability should be reported in detail.  

Adequate reasons and bases are to be 
provided for any opinion rendered.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If the 
benefit sought on appeal remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of 
the case that addresses all evidence 
added to the record since the 
February 2009 statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

